Citation Nr: 0933497	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a gastrointestinal 
disability, other than the service-connected residuals of 
ventral hernia repair complicated by small bowel obstruction.

3.  Entitlement to a compensable rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from May 1983 to May 2003.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the RO.  


FINDINGS OF FACT

1.  Allergic rhinitis was first manifested in service, and 
the preponderance of the evidence shows continuing 
symptomatology since that time.

2.  Other than the service-connected residuals of ventral 
hernia repair complicated by small bowel obstruction, a 
chronic gastrointestinal disability has not been 
demonstrated.  

3.  The Veteran's migraine headaches are manifested, 
primarily, by complaints of pain with attacks averaging less 
than one every two months.


CONCLUSIONS OF LAW

1.  Allergic rhinitis is the result of disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.380 (2008).

2.  A gastrointestinal disability, other than the service-
connected residuals of ventral hernia repair complicated by 
small bowel obstruction, is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2008).

3.  The criteria for a compensable rating for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for allergic rhinitis 
and for a gastrointestinal disability, other than the 
service-connected residuals of ventral hernia repair 
complicated by small bowel obstruction, as well as the issue 
of entitlement to a compensable rating for migraine 
headaches.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In September 2004, VA received the Veteran's claims; and 
there is no issue as to providing an appropriate application 
form or completeness of the application for service 
connection or for an increased rating. 

Following the receipt of that application, in letters dated 
in October 2004 and June 2008, VA notified the Veteran of the 
information and evidence necessary to substantiate and 
complete his claims, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  VA informed the Veteran of the criteria for service 
connection and for an increased rating.  In particular, VA 
informed the Veteran that in order to establish an increased 
rating for the Veteran's service-connected disability, the 
evidence had to show that such disability had worsened and 
the manner in which such worsening had affected the Veteran's 
employment and daily life.  38 U.S.C.A. § 5103(a); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The claims were 
readjudicated in a July 2008 supplemental statement of the 
case.  The RO also set forth the criteria for rating service-
connected disabilities and for assigning effective dates 
should service connection be granted for allergic rhinitis or 
for gastrointestinal disability, other than the service-
connected residuals of ventral hernia repair complicated by 
small bowel obstruct.  In addition, VA specifically set forth 
the criteria for a compensable rating for the service-
connected migraine headaches.

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claims.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a 
one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
It is the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, the RO obtained or ensured the presence of the 
Veteran's service treatment records, as well as records 
reflecting his treatment after service.  VA also examined the 
Veteran on multiple occasions to determine the nature and 
etiology of any allergic rhinitis or gastrointestinal 
disability found to be present and to determine the extent of 
impairment due to his service-connected migraine headaches.  
Finally, VA offered the Veteran an opportunity to present 
testimony and additional evidence at a hearing at the RO 
before a member of the Board.  To date, however, he has 
declined that offer.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.



Analysis

The Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

Allergic Rhinitis

The Veteran contends that his allergic rhinitis was first 
manifested in service and that service connection is, 
therefore, warranted.  After carefully considering the claim 
in light of the record and the applicable law, the Board 
agrees.  Accordingly, the appeal will be granted.  

Generally, seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
regarded as acute diseases, healing without residuals.  
Nevertheless, the determination as to service incurrence or 
aggravation must be on the whole evidentiary showing. 
38 C.F.R. § 3.380.

In this case, the Veteran's allergic rhinitis was first 
manifested in service in the late-1990's, and there have been 
many diagnoses of allergic rhinitis since that time.  Not 
only was the initial diagnosis made many years after his 
entry on active duty, the preponderance of the evidence 
strongly suggests continuing symptomatology since that time.  
Indeed, the presence of allergic rhinitis has been confirmed 
as recently as March 2008, when the Veteran was examined by 
VA.  At the very least, there is an approximate balance of 
evidence both for and against the claim that allergic 
rhinitis had its onset in service.  Under such circumstances, 
all reasonable doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service 
connection for allergic rhinitis is warranted; and to that 
extent, the appeal is allowed.

Gastrointestinal Disability, Other than the Service-connected 
Residuals of Ventral Hernia Repair Complicated by Small Bowel 
Obstruction

The Veteran contends that he had gastrointestinal disability 
in service, other than that related to his residuals of 
ventral hernia repair complicated by small bowel obstruction 
for which service connection has already been established.  
Therefore, he maintains that service is warranted for the 
additional gastrointestinal disability.  However, after 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

The report of the Veteran's May 1983 service entrance 
examination is negative for any complaints or clinical 
findings of gastrointestinal disability.  However, during 
service in July 1999, the Veteran underwent surgery to repair 
a ventral hernia.  Shortly thereafter, additional surgery was 
required to clear an associated small bowel obstruction.  As 
noted above, service connection was granted for the residuals 
of ventral hernia repair complicated by small bowel 
obstruction.

During service, the Veteran was treated for additional 
gastrointestinal disorders, such as gastroenteritis in 
January 1997.  However, there were no findings of continuing 
symptomatology or other evidence that such disability was 
chronic in nature.  Although a March 2003 VA general medical 
examination suggested that the Veteran had abdominal pain 
most likely due to gastroenteritis, that diagnosis was not 
confirmed during VA gastrointestinal examinations in October 
2004 or April 2008.  Indeed, the October 2004 VA examiner 
stated that there were no findings of chronic 
gastrointestinal disability other than the residuals of the 
ventral hernia repair with small bowel obstruction.  In April 
2008, the VA examiner found that the Veteran had irritable 
bowel syndrome, but concluded that it was a separate 
disability and not likely related to the service-connected 
residuals of the ventral hernia repair with small bowel 
obstruction.  In sum, there is no competent evidence of 
chronic, identifiable gastrointestinal pathology, other than 
that for which service connection has already been 
established.  

The only reports to the contrary come from the Veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation, such as his various 
symptoms.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis of those 
symptoms or the cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  38 
C.F.R. § 3.159(a).  Absent such evidence, service connection 
is not warranted.  Accordingly, service connection for 
gastrointestinal disability, other than that related to the 
service-connected residuals of ventral hernia repair 
complicated by small bowel obstruction, is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim; and, therefore, the doctrine of reasonable doubt is 
not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

Entitlement to a Compensable Rating for Migraine Headaches.

Finally, the Veteran contends that the non-compensable rating 
for his service-connected migraine headaches does not 
adequately reflect the level of impairment caused by that 
disability.  Therefore, he maintains that an increased rating 
is warranted.  However, after carefully considering the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is also 
against that claim.  Accordingly, that portion of the appeal 
will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Migraine headaches are rated in accordance with 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A non 
compensable rating is warranted for less frequent attacks.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Other than prescriptions for medication, the Veteran's post-
service medical records are, generally, silent with respect 
to treatment for headaches.  Nevertheless, in March 2003, 
October 2004, and April 2008, the Veteran was examined by VA 
to determine the nature of his headaches and the level of 
impairment caused by that disability.  The VA examiners 
uniformly found the Veteran's headaches to be tension-
related, rather than migraine in nature.  During the October 
2004 examination, the examiner reported that the Veteran had 
4 to 5 headaches a week lasting from thirty minutes to one 
hour.  However, during that examination, as well as during 
the examination performed in March 2003, the examiner noted 
that the Veteran's headaches did not cause him to miss work, 
prevent him from performing his assigned tasks, or otherwise 
impair his ability to do things.  Moreover, none of the 
examiner's found the Veteran's headaches to be prostrating in 
nature.  Absent such findings, the Veteran does not meet or 
more nearly approximate the criteria for a compensable rating 
for headaches.  Accordingly, the appeal is denied.

In arriving at the foregoing decision, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's service-connected headaches.  However, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2003).  Rather, the record shows that the 
manifestations of those disabilities are those contemplated 
by the regular schedular standards.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to service connection for allergic rhinitis is 
granted.

Entitlement to service connection for a gastrointestinal 
disability, other than that related to his service-connected 
residuals of ventral hernia repair complicated by small bowel 
obstruction, is denied.

Entitlement to a compensable rating for migraine headaches is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


